DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the after final filed 9/7/21. Claims 1 and 23 have been amended, claims 2-4, 6, 20-22, 25-28, and 30-33 were previously cancelled, and no new claims have been added. Thus, claims 1, 5, 7-19, 23-24, 29, and 34-35 are presently pending in this application.
Claims 1, 5, 7-19, 23-24, 29, and 34-35 are allowed. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kevin McCarthy on 11/8/21.
The application has been amended as follows: 
In claim 1, line 49 (section d) line 2) “operating main components” is changed to --operating the main components--.
In claim 5, line 3 “the ventilator” is changed to --a ventilator--.
In claim 7, line 3 “a-junction” is changed to --a junction--.
10, wherein the ventilator system comprises a processor [[is]] configured to control [[all]] solenoid valves in the ventilator system to:
provide for operation of the inspiratory valve controller and the exhalation valve controller based on input from a user or an algorithm or multiple algorithms;
to set levels of oxygen enrichment; and
to set levels of tidal volume, number of breaths per minute, maximum peak inspiratory pressure (PIP), and positive end expiratory pressure (PEEP),wherein [[the]] a level of at least one of oxygen enrichment, tidal volume, number of breaths per minute, PIP, or PEEP is fixed or adjustable.

In claim 13, line 2 “a small diameter hole” is changed to --the small diameter hole--.
In claim 14, line 1 “the volume” is changed to --a volume--.
In claim 14, line 2 “the volume” is changed to --a volume--.
In claim 17, line 4 “the junction/connector” is changed to --the junction or connector--.
In claim 18, line 3 “the junction/connector” is changed to --the junction or connector--.
In claim 18, line 4 “into exhalation tube” is changed to --into the exhalation tube--.
In claim 23, lines 21-22 “the continuous bleed aperture” is changed to --a continuous bleed aperture--.
In claim 29, line 2 “the respiratory passageway” is changed to --a respiratory passageway--.
In claim 29, lines 3-4 “a source of pressurized air” is changed to --the source of pressurized air--.

In claim 29, line 5 “a continuous bleed aperture” is changed to --the continuous bleed aperture--.
In claim 29, line 15 “a stream of air” is changed to --the stream of air--.
In claim 29, line 18 “the predetermined value of PEEP” is changed to --a predetermined value of PEEP--.
In claim 29, line 20 “a diaphragm” is changed to --the diaphragm--.
In claim 29, line 21 “an inspiratory valve controller” is changed to --the inspiratory valve controller--.
In claim 29, lines 21-22 “an opening” is changed to --the opening--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the specific structure and function as recited is claims 1 and 23 such that a manifold block comprising three chambers that are formed within its interior, wherein a first chamber comprises a diaphragm of a main inspiratory valve; a second chamber is configured as an inspiratory valve first connector, which is a chamber into which gas from the source of pressurized air enters the manifold block; and a third chamber is configured as an inspiratory valve second connector; a wall that separates the second chamber from the third chamber; a small diameter hole that passes through the wall, and wherein, the small diameter hole that passes through the wall is configured to be the continuous bleed aperture.
The closest prior art of record, Chalvignac (2002/0014239) and Hoffmann (2008/0223368), do not specifically disclose the claimed function as presented in claims 1 and 9. 

Hoffmann teaches a valve assembly (1, fig 1 of Hoffmann) which is a diaphragm valve (see col 4, lines 24-26 of Hoffmann) and includes a diaphragm (7/10, fig 1 of Hoffmann).
However, Chalvignac and Hoffmann fail to disclose and to modify would be improper hindsight.
Therefore, claims 1, 5, 7-19, 23-24, 29, and 34-35 have been found allowable since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                 

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785